DISTRICT COURT OF APPEAL OF FLORIDA
                      SECOND DISTRICT




                 JOHNATHAN EUGENE SCARBROUGH,

                            Appellant,

                                v.

                       STATE OF FLORIDA,

                             Appellee.


                          No. 2D20-2706



                        September 1, 2021

Appeal from the Circuit Court for Hardee County; Michael E.
Raiden, Judge.

Howard L. Dimmig, II, Public Defender, and Timothy J. Ferreri,
Assistant Public Defender, Bartow, for Appellant.

Ashley Moody, Attorney General, Tallahassee, and Jonathan P.
Hurley, Assistant Attorney General, Tampa, for Appellee.


PER CURIAM.

     Affirmed.

CASANUEVA, BLACK, and SMITH, JJ., Concur.
Opinion subject to revision prior to official publication.




                                   2